Exhibit 10.1 Equity Transfer Agreement of Jingrong Industrial Development Co., Ltd. in Rongjiang County of Guizhou Province (hereinafter referred to “Jingrong”) Transfer: (a total of five people, hereinafter referred to “Shareholders”) Wu Huimin: Sex: M; Birthday: April 22, 1953; Nationality: Han, Address: Huhou Village, HuangHu Town, Jingning She Autonomous Region, Zhejiang Province. SSN: Liu Jian-Hua, Sex: F; Birthday: October 4, 1961; Nationality: Han; Address: Yekengxia Village, Dadi Town, Jingning She Autonomous Region, Zhejiang Province.
